DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pgs. 6-9, filed 06/27/2022, with respect to claims 1-11 and 14-20 have been fully considered and are persuasive.  The rejection of claims 1-11 and 14-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the method of claim 1, including each of the limitations and specifically wherein the plasma etching process comprises applying pulsed bias voltage changing between a high voltage and a low voltage lower than the high voltage and RF voltage with pulsed power changing between a high power and a low power lower than the high power, and when the pulsed bias voltage is the high voltage, the pulsed power is the low power, for the same reasons as mentioned on pg. 7 of Applicant remarks filed on 06/27/2022.
The prior art of record does not anticipate or make obvious the method of claim 11, including each of the limitations and specifically a bottom of each of the recesses has a W-shape having two deeper portions and one shallow portion disposed between the two deeper portions, the shallow portion 3Application No.: 17/104,938Docket No.: 095714-1108having a smaller depth than the deeper portions, for the same reasons as mentioned for claim 12 in the previous office action mailed on 03/29/2022.
The prior art of record does not anticipate or make obvious the device of claim 20, including each of the limitations and specifically wherein an interface between the source/drain epitaxial layer and the source/drain region of the fin structure has a W-shape having two deeper portions and one shallow portion disposed between the two deeper portions, the shallow portion having a smaller depth than the deeper portions, for the same reasons as mentioned on pg. 8 of Applicant remarks filed on 06/27/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        



/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        7/18/22